Exhibit 10.1.aa


ASSET PURCHASE AGREEMENT


               This Asset Purchase Agreement (the "Agreement") is entered into
as of December 26, 2002 ("Execution Date"), by and between Digital Teleport,
Inc. ("Seller"), CenturyTel Fiber Company II, LLC, a Missouri limited liability
company ("Subsidiary"), and CenturyTel, Inc. ("Parent") (Subsidiary and Parent
are collectively referred to herein as "Buyer").



Recitals


     WHEREAS, Seller desires to sell and Buyer desires to buy substantially all
of the assets of Seller as hereinafter described; and



     WHEREAS, Seller is a debtor-in-possession in a case under Chapter 11 of
title 11 of the United States Code (the "Bankruptcy Code") pending in the United
States Bankruptcy Court for the Eastern District of Missouri (the "Bankruptcy
Court") as Case No. 01-54369-399 (the "Bankruptcy Case"); and



     WHEREAS, Seller has been soliciting bids for Seller's assets, including the
Assets to be sold pursuant to this Agreement and has determined that the offer
of Buyer for the Assets set forth below is the highest and best offer received
for those Assets and constitutes a fair and adequate purchase price;



     WHEREAS, Parent desires to assure Seller of Buyer's ability to finance the
transaction and to otherwise perform its obligations hereunder.



     NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by all parties, the
parties have agreed as follows:

Terms and Conditions


ARTICLE 1
DEFINITIONS


For purposes of this Agreement, the following terms shall have the following
respective meanings:



     1.1     "Adjustment PP&E" shall mean the increase in the gross book value
of all property plant and equipment on Seller's financial statements prepared in
accordance with GAAP which increase occurred as a result of capital expenditures
made by Seller between the Measurement Date and the Closing Date that were
approved by Buyer to the extent required by the provisions of Section 5.3
hereof, and which capital expenditures fund either:

              (i)     the addition of bandwidth capacity to the Network for any
purpose (other than capital expenditures for Cure Costs) (for example,
"Overbuilds" described on Seller's capital expenditure budget), or

              (ii)     the construction of new fiber routes constructed to
fulfill the obligations of Seller under any agreement for the sale of bandwidth
transport and related services to a third party in the Seller's ordinary course
of business (other than capital expenditures for Cure Costs) (for example,
"Customer Connections" described in Seller's capital expenditure budget).



Adjustment PP&E shall not include any increase in the book value of all Property
Plant and Equipment on Seller's financial statements prepared in accordance with
GAAP which increase occurred as a result of capital expenditures made by Seller
between the Measurement Date and the Closing Date, and which capital
expenditures fund either:

              (i)     the ordinary course operations and maintenance of the
Network or the Assets (for example, "Backbone", "Operations" and "Miscellaneous"
items described in Seller's capital expenditure budget); or

              (ii)    Cure Costs to be paid by Seller (for example, "Customer
Obligations" items described in Seller's Capital Expenditure budget).



     1.2     "AGL Transaction" shall mean the sale or grant of IRU by Seller to
AGL Networks, LLC ("AGL") of twelve (12) dark fibers along approximately 65
route miles of Seller's fiber optic network in St. Louis and Kansas City in
exchange for the payment to Seller of approximately $4.8 million of IRU fees and
periodic fiber maintenance payments pursuant to that certain agreement between
Seller and AGL.



     1.3     "Agreement" has the meaning set forth in the opening paragraph of
this document.



     1.4     "Applicable Law" shall mean any statute, law, rule, regulation or
ordinance or any judgment, order, writ, injunction or decree of any Governmental
Entity to which a specified Person or property is subject.



     1.5     "Assets" shall mean, collectively, all of the assets of the Seller,
including, without limitation: (i) the Network, (ii) the Intellectual Property,
(iii) the Current Assets, (iv) the Personal Property, and (v) the Contracts &
Leases but excluding the Excluded Assets.



     1.6     "Assumed Liabilities" shall mean all obligations of Seller (i)
arising post-Closing under the Contracts & Leases, (ii) Payables, (iii) accrued
vacation and sick days for employees of the Seller who the Buyer may retain
pursuant to Section 5.6, (iv) any Taxes required to transfer legal title of the
Assets to Buyer, and (v) total Cure Costs, whether incurred prior to Closing or
after Closing, in excess of Four Million Dollars ($4,000,000), but less than
Five Million Dollars ($5,000,000), but shall exclude the Excluded Liabilities.



     1.7     "Bankruptcy Case" and "Bankruptcy Code" have the meaning set forth
in the recitals of this Agreement.



     1.8     "Bankruptcy Court" has the meaning set forth in the recitals of
this Agreement.



     1.9     "Business" shall mean (i) Seller's business of providing
telecommunications and data transport services, and (ii) the maintenance of the
Network.



     1.10    "Business Day" shall mean a date on which major banks are open for
business in the City of St. Louis, Missouri.



     1.11    "Buyer" has the meaning set forth in the first paragraph of this
Agreement.



     1.12    "Chapter 11 Expenses" shall mean costs incurred and expenses paid
or payable by Seller in connection with the administration of the Bankruptcy
Case, including, without limitation, (a) fees and expenses related to the
Seller's DIP lending agreement, (b) obligations to pay professionals' fees and
expenses in connection with the Bankruptcy Case (including, without limitation,
fees of attorneys, accountants, investment bankers, financial advisors, and
consultants retained by Seller or the Committee) and reimbursement of any
expenses incurred by Seller prior to the Closing Date in connection therewith
(including, without limitation, any obligations to pay any holdback of any such
fees and expenses), (c) fees and expenses payable to the United States trustee
under Section 1930 of title 28, United States Code and (d) expenses of members
of the Committee.



     1.13    "Closing" shall mean the consummation of the purchase and sale of
assets and assumption of liabilities contemplated herein on the Closing Date.



     1.14    "Closing Adjustment" shall mean the result of the following
calculation:

(i)   the Working Capital at the Closing Date, minus the Working Capital at the
Measurement Date, plus

(ii)   the Adjustment PP&E at the Closing Date, plus

(iii)  the amount of Cure Costs paid by Seller prior to the Closing Date that
exceeds Three Million Dollars ($3,000,000), but is less than Four Million
Dollars ($4,000,000) (not including in each case the MoDOT Leased Bandwidth Cure
Costs) minus

(iv)   the amount of the IRU Proceeds received by Seller between the Measurement
Date and the Closing Date, minus

(v)   $1,000,000 for MoDOT Leased Bandwidth Cure Costs, minus

(vi)   the amount of liabilities of Seller on the Measurement Date reflected in
the line items "Customer Payments" and "Construction Deposits" on Seller's
general ledger supporting the Financial Statements (other than those items
included in the accounts receivable of Seller).



     An example of the Closing Adjustment calculation is set forth on Schedule
1.14.



     1.15    "Closing Date" shall mean the date on which the Closing occurs.



     1.16    "Code" shall mean the Internal Revenue Code of 1986, as amended and
in effect on the Closing Date.



     1.17    "Committee" shall mean the Official Committee of Unsecured
Creditors appointed in the Bankruptcy Case.



     1.18    "Continuing Employees" has the meaning set forth in Section 5.6(a).



     1.19    "Contracts & Leases" shall mean all orders, contracts, supply
agreements and leases to which Seller is a party, including, but not limited to
the contracts listed on Schedule 1.19 and all contracts between Seller and its
customers pursuant to which Seller provides assets, products or services.
Contracts & Leases shall not include: (i) agreements rejected by Seller during
the Bankruptcy Case or (ii) agreements of Seller which are not assumable and
assignable over the objection of the counter-party to such agreements under
Section 365(c) of the Bankruptcy Code, but only to the extent that a
counter-party actually objects to the assumption and assignment of its
respective agreement with Seller.



     1.20    "Cure Costs" shall mean amounts payable either before or after the
Closing Date on account of defaults which must be paid in order to effectuate
the assumption by Seller and assignment to Buyer of the Contracts & Leases in
accordance with Section 365 of the Bankruptcy Code and the Sale Order,
including, without limitation, a $1,000,000 Closing Adjustment as agreed to by
Seller and Buyer as the entire Cure Cost amount that Seller shall pay for the
current value of the future leased bandwidth expense expected to be incurred by
Buyer after the Closing Date to cure defaults relating to the delivery of
telecommunications services by Seller to the MoDOT district offices in Willow
Springs and Macon, Missouri under that certain Fiber Optic Cable on the Freeways
Agreement between Seller and the Missouri Department of Transportation ("MoDOT
Leased Bandwidth Cure Costs"). Buyer shall pay all MoDOT Leased Bandwidth Cure
Amounts after the Closing Date and Buyer shall not be reimbursed through this
Agreement for any MoDOT Leased Bandwidth Cure Costs exceeding the $1,000,000
included in the Closing Adjustment.



     1.21    "Current Assets" shall mean the book value of all Assets which are
classified as current assets on Seller's financial statements prepared in
accordance with GAAP. Current Assets shall exclude: (i) the Excluded Assets, and
(ii) prepaid Chapter 11 Expenses.



     1.22    "Current Liabilities" shall mean the book value of all Assumed
Liabilities that are classified as current liabilities on Seller's financial
statements prepared in accordance with GAAP; provided, however, that Current
Liabilities shall exclude amounts reflecting the Excluded Liabilities.



     1.23    "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended.



     1.24    Excluded Assets" shall mean:

(i)       any and all causes of action (including avoidance actions,
inter-company claims, rights and causes of actions under the KLT Tax Sharing
Agreement between Seller and KLT, claims against KLT and its affiliates, all
other causes of action of Seller), other than

         (a)  product warranty claims,

         (b)  claims of Seller arising under or related to contracts assigned to
Buyer as Assets,

         (c)  claims to enforce the Contracts & Leases or claims that third
parties have infringed or are infringing any of the Intellectual Property,

(ii)      cash and cash equivalents (including restricted cash),

(iii)      tax refunds,

(iv)      rights to the Purchase Price and other rights granted to Seller under
this Agreement,

(v)       rights to receive payments for the grant of title or IRU to fiber
optic strands pursuant to the AGL Transaction, but excluding any periodic fiber
maintenance payments or any other monies payable to Seller pursuant to the AGL
Transaction, plus

(vi)      any prepaid Chapter 11 Expenses.



     1.25    "Excluded Liabilities" shall mean (i) all liabilities of Seller
arising at any time out of, or in connection with, the Excluded Assets, (ii) all
pre-closing liabilities, except Assumed Liabilities, (iii) Cure Costs (other
than MoDOT Leased Bandwidth Cure Costs exceeding $1,000,000), whether incurred
prior to Closing or after Closing, to the extent all Cure Costs (including such
$1,000,000) are less than Four Million Dollars ($4,000,000) or more than Five
Million Dollars ($5,000,000), and (iv) all liabilities set forth on Schedule
1.25.



     1.26    "Execution Date" shall have the meaning set forth in the first
paragraph of this Agreement.

     1.27    "GAAP" shall mean generally accepted accounting principles in
effect as of the time when and for the period as to which such accounting
principles are to be applied, consistently applied.



     1.28    "Governmental Entity" means any court or tribunal in any
jurisdiction (domestic or foreign) or any public, governmental, legislative or
regulatory body, agency, department, commission, board, bureau, or other
authority or instrumentality (domestic or foreign), including but not limited to
the Internal Revenue Service, Department of Labor, Department of Health and
Human Services, Environmental Protection Agency, Department of Justice, Federal
Communications Commission, Federal Trade Commission, or a Public Service
Commission.



     1.29    "Governmental Approvals" shall mean those approvals, authorization
and exemptions from governmental entities and the making of all necessary
registrations and filings (including filings with governmental entities) and the
taking of all reasonable steps as may be necessary to obtain an approval or
waiver from, or to avoid an action or proceeding to prevent the Closing by, any
governmental entity, which are required to be obtained or taken to consummate
the transactions contemplated herein under applicable law.



     1.30    "Intellectual Property" shall mean all intellectual property owned
by Seller, including, without limitation, trade names, trade secrets and
trademarks, which are useful in operating the Business, including, without
limitation, those set forth on Schedule 1.30 hereto.



     1.31    "IRS" means the U.S. Internal Revenue Service.



     1.32    "KLT" shall mean KLT Telecom Inc.



     1.33    "Material Adverse Change" shall mean any significant and
substantial adverse change in the Business, prospects or financial condition of
Seller as such shall exist on the Execution Date, excluding any change
(i) resulting from general economic conditions in the U.S. or (ii) that affects
the telecommunications industry as a whole, provided, however, that no Material
Adverse Change shall be deemed to have occurred due to an amendment or
termination of the IRU and Telecommunications Services Agreement with Hyperion
Communications Long Haul, L.P. dated November 9, 1999 that reduces or eliminates
revenues that Seller might have realized from that agreement, or the rejection
of that agreement by either Seller or Hyperion in their respective Bankruptcy
court.



     1.34    "Measurement Date" shall mean September 30, 2002.



     1.35    "Network" shall mean the conduit, fiber optic cable, equipment,
buildings, electronic equipment and all bridge attachments, conduits, brackets,
fixtures, anchors, splice boxes, fiber distribution centers and other hardware
needed or used to fasten or support the fiber optic cable, conduit and equipment
buildings of Seller's fiber optic network within the states of Missouri,
Colorado, Arkansas, Kansas, Oklahoma, Tennessee, Nebraska, Iowa, Illinois,
Indiana, Texas, Kentucky, Alabama and Georgia. As of October 31, 2002, the
Network included, but was not limited to, those fiber and optronics listed on
Schedule 1.35-1 attached hereto. Schedule 1.35-2 contains a map of the Network
as of September 30, 2002. Schedule 1.35-3 contains tables depicting the total
capacity (both used and unused) of the Network as of October 31, 2002. Network
shall not include the fiber optic network assets that are the subject of the AGL
Transaction.



     1.36    "Network Operations Center" shall mean the portion of the real
property located at 11111 Dorsett Road, Maryland Heights, Missouri including all
buildings, improvements and fixtures, that is currently being leased by Seller.



     1.37    "Payables" shall mean (i) liabilities associated with any amounts
included in Current Liabilities for purposes of calculating Working Capital, and
(ii) all other liabilities that arise or have arisen under the Contracts and
Leases and for which payment is due after the Closing Date (other than total
Cure Costs that are more than $4,000,000 but less than $5,000,000), and other
than Chapter 11 Expenses.



     1.38    "Permitted Liens" shall mean the liens and encumbrances described
on Schedule 1.38.



     1.39    "Person" means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
enterprise, unincorporated organization, Governmental Entity, or other entity.



     1.40    "Personal Property" shall mean all tangible personal property used
by Seller to conduct the Business including without limitation vehicles, tools,
spare parts, fiber and other network equipment held for deployment, furniture,
computers and other equipment.



     1.41    "Regulatory Approvals" shall mean any approval of the Transaction
required by the rules and regulations of any federal, state or local government
agency.



     1.42    "Sale Order" shall mean (i) an order of the Bankruptcy Court
approving this Agreement and the transactions contemplated hereby, in accordance
with section 363 of the Bankruptcy Code, which finds, among other things, that
Buyer is a good-faith purchaser for value and otherwise entitles Buyer to the
protections of section 363(m) of the Bankruptcy Code, for which the time for
filing a notice of appeal has expired, and which order has not been reversed or
modified on appeal or, if any such appeal is pending, such order shall not have
been stayed, and (ii) an order or orders of the Bankruptcy Court approving the
assumption and assignment of all Contracts & Leases by Seller pursuant to
section 365 of the Bankruptcy Code. The Sale Order shall be in form and
substance acceptable to Buyer in its reasonable discretion.



     1.43    "Seller" has the meaning set forth in the first paragraph of this
Agreement.



     1.44    "Seller Bonus Plan" has the meaning set forth in Section 5.6(c).



     1.45    "Seller 401(k) Plan" has the meaning set forth in Section 5.6(e).



     1.46    "Seller Plans" has the meaning set forth in Section 3.11(a).



     1.47    "Seller Welfare Plans" has the meaning set forth in Section 5.6(f)



     1.48    "Subsidiary Welfare Plans" has the meaning set forth in Section
5.6(f).



     1.49    "Tax" or "Taxes" shall mean any federal, state, county, local,
foreign, and other income, profits, gains, net worth, sales and use, ad valorem,
gross receipts, business and occupation, license, estimated, stamp, custom
duties, occupation, property (real or personal), franchise, capital stock,
license, excise, value added, payroll, employees, income withholding, social
security, unemployment or other tax, imposition, duty, or similar levy by any
governmental entity, and any penalty, addition to, or interest on the foregoing.



     1.50    "Transaction" shall mean the sale of assets as contemplated by the
terms of this Agreement.



     1.51    "Working Capital" shall mean, as of the applicable date, the
difference, if any, between: (i) the amount of the Current Assets, and (ii) the
amount of the Current Liabilities.



ARTICLE II
PURCHASE OF ASSETS



     2.1     Purchase; Purchase Price and Earnest Money.

     (a)     Purchase. Subject to the approval of this transaction by the
Bankruptcy Court pursuant to the Sale Order, and upon the terms and subject to
the conditions contained in this Agreement, Seller shall sell, assign, and
deliver to Buyer, free and clear of all claims, interests, liens and
encumbrances (except for the Permitted Liens) and Buyer shall purchase and
accept, all right, title and interest of the Seller in and to the Assets.



     (b)     Purchase Price. Upon the terms and subject to the conditions set
forth in this Agreement, Buyer shall pay to Seller Thirty-Eight million dollars
($38,000,000) in cash, plus the Closing Adjustment (whether a positive or
negative number), if any ("Purchase Price").



     (c)     Assumption of Liabilities. At Closing, as additional consideration
to Seller for the sale of the Assets, Buyer shall assume, and agree to pay,
perform, fulfill and discharge, all Assumed Liabilities.



     (d)     Payment of Purchase Price. Buyer shall pay to Seller the Purchase
Price (net of the Escrow Funds) by wire transfer of immediately available funds
to the United States account or accounts designated by Seller no later than 3
p.m. Central Time on the Closing Date.



     (e)     Escrow. Concurrently with the execution of this Agreement Buyer is
delivering to Regions Bank, N.A. (the "Escrow Agent"), a deposit in the amount
of Three Million Eight Hundred Thousand Dollars ($3,800,000) (which, along with
all accrued interest shall be the "Escrow Funds"). The Escrow Agent shall hold
the Escrow Funds in an interest-bearing escrow account pursuant to the terms of
the Escrow Agreement attached as Exhibit A. The Escrow Agent's fees and charges
shall be paid one half by Buyer and one half by Seller. The Escrow Agreement
shall provide that:

              (i)     The Escrow Funds will be returned to Buyer upon the
earlier of:

(A)     the failure to close the transactions as contemplated by this Agreement
by July 15, 2003 for any reason other than Buyer's breach,

(B)     the consummation of a transaction with an Overbidder pursuant to Article
VIII, and

(C)     the date upon which a Seller Plan as defined in Section 6.3(a) is
approved by the Bankruptcy Court.



              (ii)     One hundred eighty (180) days following the Closing Date,
the Escrow Funds shall be paid to Seller subject to reductions in an amount
equal to the amount of any claims of Buyer for breaches of representations and
warranties of Seller under this Agreement as provided in Article III and subject
to the limitations contained in Article 9.1 hereof.



     2.2     Estimate of Closing Adjustment at Closing. At least three (3)
Business Days prior to the scheduled Closing Date, Seller shall provide to Buyer
a projection of the Closing Adjustment that will exist at Closing. Seller will
provide a copy of the same to the Committee and KLT. Seller and Buyer shall
promptly confer in good faith to finalize the amount of the Closing Adjustment
prior to the Closing Date and if they are unable to fully agree, then the Seller
shall file a motion with the Bankruptcy Court outlining the items which are
agreed to and the items which are not agreed to and the basis for the
disagreement and the disputed items shall be determined by the Bankruptcy Court
after notice and an opportunity for the Buyer and all parties in interest in the
Bankruptcy Case to be heard.



     2.3     No Assumption of Any Liabilities. It is understood and agreed that
Buyer shall not assume or become liable directly, indirectly, contingently or
otherwise for the payment of any debts, liabilities, losses, accounts payable,
Taxes, bank indebtedness, mortgages, or other obligations of Seller of any
nature whatsoever, whether related to the Assets or otherwise or for any other
liabilities, whether the same are known or unknown, now existing or hereafter
arising, of whatever nature or character, whether absolute or contingent,
liquidated or disputed, except as expressly set forth herein. Buyer shall not
have any successor liability related to Seller or the Assets.



     2.4     Closing. Subject to the satisfaction or waiver of the conditions
set forth herein, the Closing shall occur within five (5) Business Days
following the satisfaction or waiver of all other conditions to Closing set
forth in Article VII, in the offices of the Sonnenschein Nath and Rosenthal in
St. Louis (or on such other date at such other time and place as the parties
shall agree in writing).



     2.5     "As Is" Transaction. Buyer hereby acknowledges and agrees that,
except as otherwise expressly provided in this Agreement (and without in any
respect impairing any of Seller's Representations and Warranties under Article
III or its covenants under Articles V or VI), the Seller makes no
representations or warranties whatsoever, express or implied, with respect to
any matter relating to the Assets including, without limitation, income to be
derived or expenses to be incurred in connection with the Assets, the physical
condition of any personal Assets comprising a part of the Assets or which is the
subject of any other lease or contract to be assumed by Buyer at the Closing,
the environmental condition or other matter relating to the physical condition
of any real Assets or improvements which are the subject of any real Assets
lease to be assumed by Buyer at the Closing, the zoning of any such real Assets
or improvements, the value of the Assets (or any portion thereof), the terms,
amount, validity or enforceability of any assumed liabilities, the
merchantability or fitness of the personal Assets or any other portion of the
Assets for any particular purpose. Without in any way limiting the foregoing,
subject to the representations, warranties and covenants expressly set forth in
this Agreement Seller hereby disclaims any warranty, express or implied, of
merchantability or fitness for any particular purpose as to any portion of the
Assets. Buyer further acknowledges that Buyer has conducted an independent
inspection and investigation of the physical condition of the Assets and all
such other matters relating to or affecting the Assets as Buyer deemed necessary
or appropriate and that in proceeding with its acquisition of the Assets, except
for any representations and warranties and covenants expressly set forth in this
Agreement, Buyer is doing so based solely upon such independent inspections and
investigations. Accordingly, subject to the representations, warranties and
covenants expressly set forth in this Agreement Buyer will accept the Assets at
the Closing "as is", "where is" and "with all faults".



     2.6     Allocation of Purchase Price. At Closing, Buyer shall deliver an
allocation (the "Allocation") of the Purchase Price in accordance with Section
1060 of the Code, which shall be reasonably acceptable to Seller. Buyer and
Seller shall (i) be bound by the Allocation, (for tax purposes only, and not for
any other purpose), (ii) act in a manner consistent with the Allocation in the
preparation of financial statements and filing of all United States federal
income tax returns (including, without limitation, filing Form 8594 with their
United States federal income tax returns for the taxable year that includes the
Closing Date) and in the course of any tax audit, tax review or tax litigation
relating thereto, and (iii) take no position and cause their affiliates to take
no position inconsistent with the Allocation for any tax purposes.



 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

     Seller hereby represents and warrants to Buyer as of the Execution Date and
Closing Date as follows. For purposes of this Agreement "Knowledge" of Seller
shall mean the knowledge of any of the Continuing Executives (defined in Section
7.3(f)).

     3.1     Organization, Standing and Power. Seller is a corporation
organized, validly existing and in good standing under the laws of the State of
Missouri and has the requisite corporate power and authority to carry on its
business as now being conducted, except where the failure to be so organized,
existing or in good standing or to have such power or authority would not,
individually or in the aggregate, have a material adverse effect on Seller.



     3.2     Authority. Seller has all requisite corporate power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby upon entry of the Sale Order. The execution and delivery of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of Seller, subject to the conditions set forth in this Agreement.
This Agreement has been duly executed and delivered by Seller and constitutes
the valid and binding obligation of Seller and is enforceable against Seller in
accordance with its terms upon entry of the Sale Order and obtaining all
Governmental Approvals.



     3.3     Brokers. No broker, investment banker or other person engaged by
Seller is entitled to any broker's, finder's or other similar fee or commission
in connection with the transactions contemplated by this Agreement.



     3.4     No Conflict. Subject to obtaining the Governmental Approvals and
entry of the Sale Order by the Bankruptcy Court the consummation of the
transactions contemplated by this Agreement and compliance with the provisions
hereof will not (i) conflict with or result in a breach of the terms, conditions
or provisions of any order of any court or other agency of government, the
charter or bylaws of Seller, or (ii) result in the creation or imposition of any
lien, charge or encumbrance of any kind whatsoever on any of the Assets.



     3.5     Third Party Approvals. Except for (a) the Sale Order, and (b) the
Governmental Approvals set forth on Schedule 3.5, for which the failure to
obtain such approvals, individually or in the aggregate, would have a materially
adverse effect on the Assets or Assumed Liabilities or materially impair or
delay the ability of Seller to consummate the transactions contemplated hereby,
the execution, delivery and performance by such Seller of this Agreement and the
transactions contemplated hereby do not require any consents, waivers,
authorizations or approvals of, or filings with, any third Persons which have
not been obtained by Seller. Seller and Buyer will cooperate in all matters
relating to obtaining the Governmental Approvals.



     3.6     Title to Assets, Validity of Contracts. Except for those items that
are not material to the operations of the Business and the Permitted Liens on
Schedule 1.38, Seller holds free and clear title to or, has a valid leasehold
interest in, all of the Assets and has not received any material claims of
infringement against Seller related to the Intellectual Property. None of the
material Contracts & Leases were terminated prior to the bankruptcy petition
date of December 31, 2001. Except for those Contracts & Leases that are not
material to the operations of the Business, each Contract and Lease is in full
force and effect and no party is in breach thereunder (other than breaches that
will be cured prior to the Closing Date). Except as would not have a material
adverse effect on the operations of the Business, Schedule 3.6 hereto lists
every Contract or Lease that either (i) requires the consent of a third party
prior to assignment, or (ii) requires Seller or its assignee to pay to the
counter-party or incur expenses in excess of $25,000 in cash annually.



     3.7     Due Notice. Seller will serve notice of the hearing in the
Bankruptcy Court regarding approval of this sale transaction on all creditors
who are listed in Seller's bankruptcy schedules or who have filed proofs of
claim in the Bankruptcy Case.



     3.8     Financial Statements. Attached hereto as Schedule 3.8 are Seller's
unaudited income statement, statement of cash flows and balance sheet for the
nine (9) month period ended September 30, 2002 (collectively, the "Financial
Statements"). The Financial Statements accurately reflect the results of
operations and financial condition of Seller in all material respects as of and
for the periods set forth therein. From the date of the Financial Statements
there has not occurred a Material Adverse Change in Seller's Business.



     3.9     Adequacy and Condition of Assets. Schedule 1.35-1 contains a list
of the Network fiber and optronics Assets of the Seller utilized in the Business
as of October 31, 2002, which is materially accurate in all respects.
Schedule 1.19(a) contains a list of the material Contracts and Leases of Seller
utilized in the Business (other than customer contracts) as of November 30,
2002, which is materially accurate in all respects. Schedule 1.19(b) sets forth
a list of each customer contract that either generated in excess of $25,000 in
revenue during the twelve-month period immediately prior to the date hereof or
that is expected to generate in excess of $25,000 in revenue during the twelve
months first following the date hereof. Schedule 1.35-2 contains a map of the
Network routes as of November 30, 2002, and Schedule 1.35-3 contains tables
depicting the total bandwidth transport capacity (both used and unused) of the
Network as of October 31, 2002, which are materially accurate in all respects.
Except as set forth on Schedule 3.9, the Network is in good operating condition
and repair, ordinary wear and tear excepted and is useable in the ordinary
course of business consistent with past practices. Except as would not result in
a Material Adverse Change, Seller's operation of the Business and ownership of
the Assets is and has been in material compliance with all Applicable Laws.
Without limiting the generality of the foregoing, Seller has received no notice
of and has no knowledge of any condition of any Asset or of any action of Seller
that would constitute material violation of any Applicable Law related to the
environment.



     3.10    Employee Matters. Schedule 3.10 attached hereto is a list of every
employee of Seller as of November 30, 2002, along with each such Employee's
respective job title, service date, accrued vacation and sick days, annual
salary and current bonus (including retention bonuses), target bonus after the
Closing Date, and severance pay accrued or payable (or to be payable on or prior
to the Closing Date).



     3.11    Employee Benefits and Plans.

             (a)     Schedule 3.11 attached hereto lists each "employee benefit
plan", as defined in Section 3(3) of ERISA, (i) which is subject to any
provision of ERISA, (ii) which is maintained, administered, or contributed to by
Seller, and (iii) which covers any employee or former employee of Seller or
under which Seller has any liability. In addition, Schedule 3.11 lists all
deferred compensation plans, all supplemental death, disability, medical
reimbursement, severance, bonus and all other employee benefit plans of any kind
or character, whether written or oral, that Seller either participates in or
maintains (the plans referenced in this sentence and the preceding sentence
hereinafter referred to collectively as the "Seller Plans"). Seller has made
available to Buyer accurate and complete copies of the Seller Plans (and, if
applicable, the related trust agreements) and all amendments thereto.



             (b)     The Seller's 401(k) Plan has received a favorable
determination letter from the IRS, and is being maintained, in all material
respects, in compliance with its terms and with the requirements prescribed by
all Applicable Law.



             (c)     Seller has never maintained or contributed to a
multi-employer plan as defined in Section 3(37) of ERISA, and has never
maintained or contributed to a plan subject to Title IV of ERISA or the minimum
funding standards of ERISA or the Code.



             (d)     Except as set forth on Schedule 3.11, Seller does not
maintain or contribute to, and is not required to contribute to, any Employee
Welfare Benefit Plan providing medical, health, or life insurance or other
welfare-type benefits for current or future retired or terminated employees,
their spouses, or their dependents (other than in accordance with Section 4980B
of the Code or Sections 601-607 of ERISA).



             (e)     The requirements of Part 6 of Subtitle B of Title I of
ERISA and of Section 4980B of the code have been met in all material respects
with respect to each Seller Plan which is an Employee Welfare Benefit Plan.
Seller agrees to provide upon reasonable request from Buyer a list of all
"qualified beneficiaries", as such term is defined in Part 6 of Subtitle B of
Title I of ERISA, under any Seller Plan who, because of a "qualifying event", as
such term is defined in Part 6 of Subtitle B of Title I of ERISA, prior to the
Closing, are currently entitled to elect continuing coverage under a Seller Plan
which is a welfare benefit plan, and Seller agrees to provide, with respect to
each such qualified beneficiary, such qualified beneficiary's name, address,
date of qualifying event, continuation coverage premium payment history and
copies of all notices provided by or on behalf of Seller related to such
continuation coverage.



     3.12    Cure Costs. To the knowledge of Seller (i) Cure Costs (other than
MoDOT Leased Bandwidth Cure Costs) are not reasonably expected to exceed
$3,000,000 and (ii) promptly following the Bankruptcy Court approval of the Bid
Procedures Order Seller shall provide a notice of Proposed Assignment and Cure
Amount to all parties to the Contracts and Leases pursuant to the Bankruptcy
Code.



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER



     Each of Parent and Buyer represents and warrants to Seller as of the
Execution Date and the Closing Date:



     4.1     Organization, Standing and Power. Subsidiary is a limited liability
company organized, validly existing, and in good standing under the laws of the
State of Missouri and has the requisite power and authority to carry on its
business as now being conducted and to effect the transactions contemplated
hereunder.



     4.2     Authority. Buyer has all requisite corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Buyer and the
consummation by Buyer of the transactions contemplated hereby have been duly and
validly authorized by all necessary action on the part of Buyer, subject to the
conditions set forth in this Agreement. This Agreement has been duly and validly
executed and delivered by Buyer and this Agreement constitutes the legal, valid
and binding obligation of Buyer and is enforceable against Buyer in accordance
with its terms upon obtaining all Governmental Approvals.



     4.3     Consents and Approvals; No Violation. The execution and delivery of
this Agreement by Buyer does not, and the consummation of the transactions
contemplated hereby and compliance with the provisions hereof will not, result
in any violation of, or default (with or without notice or lapse of time, or
both) under, or give to others a right of termination, cancellation or
acceleration of any obligation or the loss of a material benefit under, or
result in the creation of any lien, security interest, charge or encumbrance
upon any of the properties or assets of Buyer or any of its subsidiaries under,
any provision of (i) the charter or organizational document or bylaws of Buyer,
(ii) any provision of the comparable charter or organizational documents of any
of Buyer's subsidiaries, (iii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise or license applicable to Buyer or any of its subsidiaries or (iv) any
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Buyer or any of its subsidiaries or any of their respective properties or
assets, other than, in the case of clauses (ii), (iii) or (iv), any such
violations, defaults, rights, liens, security interests, charges or encumbrances
that, individually or in the aggregate, would not prevent the consummation of
any of the transactions contemplated hereby in accordance with the terms of this
Agreement. Except for the Governmental Approvals, no filing or registration
with, or authorization, consent or approval of, any governmental entity is
required by or with respect to Buyer or any of its subsidiaries in connection
with the execution and delivery of this Agreement by Buyer or is necessary for
the consummation of the transactions contemplated by this Agreement.



     4.4     Actions and Proceedings. There are no actions, suits, labor
disputes or other litigation, legal or administrative proceedings or
governmental investigations pending or, to the Knowledge of Buyer, threatened
against or affecting Buyer or any of its subsidiaries or any of its or their
present or former officers, directors, employees, consultants, agents or
shareholders, as such, or any of its or their properties, assets or business
relating to the transactions contemplated by this Agreement or which could have
the effect of delaying or prohibiting the consummation of the transactions
contemplated by this Agreement. For purposes of this Agreement, "Knowledge of
Buyer," means the actual knowledge of the R. Stewart Ewing, Jr. and Stacey W.
Goff of Buyer after due inquiry.



     4.5     Brokers. No broker, investment banker or other person engaged by
Buyer is entitled to any broker's, finder's or other similar fee or commission
payable by the Seller in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Buyer.



     4.6     Financials. The unaudited financial statements of Parent provided
to Seller dated as of September 30, 2002, fairly represent the financial
position of Parent as of the date hereof and there has been no material adverse
change in the Buyer since the date of such financials.



     4.7     Financing. As of the Closing, Buyer will have sufficient funds
available to consummate the transactions contemplated hereby and Buyer does not
have any financing contingency with respect to the transactions contemplated
hereby.



 

ARTICLE V
COVENANTS

     5.1     Pre-Closing Covenants of Seller. Seller covenants to Buyer that
after the Execution Date and prior to the Closing Date, except as contemplated
by this Agreement:



     (a)      Consistent with custom and practice of the Business following the
filing date of the Bankruptcy Case, and to the extent permitted or required by
the funds available to support the Business, and to the extent limited by the
proceedings of the Bankruptcy Case, Seller will

       (i)     operate in the ordinary course of business, and conduct, carry on
and maintain and preserve the Business intact;

       (ii)     use commercially reasonable efforts to maintain and preserve its
relationships with and the goodwill of suppliers, customers and others having
business relations with the Business;

       (iii)    maintain the Assets, as well as books of account, records and
files related to the conduct of the Business and its employees, and

       (iv)    use its commercially reasonable efforts to keep available to
Buyer the employees of Seller;



     (b)      Section 5.1(a) shall not limit the ability of Seller to perform
all acts contemplated by, or useful in consummating, the AGL Transaction and
paying the Cure Costs;



     (c)      Seller will maintain itself as a duly licensed corporation in good
standing under the laws of Missouri;



     (d)      Seller will seek to obtain entry of the Sale Order;



     (e)      Seller will seek to obtain entry of an order of the Bankruptcy
Court putting in place auction and sale procedures pursuant to Section 363 of
the Bankruptcy Code as described in Section 6.3(a) and in the form attached
hereto ("Bid Procedure Order") as set forth on Schedule 5.1(e).



     5.2     No Sale or Encumbrance of Assets. Except as set forth on Schedule
5.2, Seller will not sell or encumber any Assets; provided, however, that
Seller, upon consent of Buyer, which consent shall not be unreasonably withheld,
may enter into agreements in which Assets are sold or to which an indefeasible
right of use is granted if that sale or grant of IRU is a term of a swap of
assets with a third party performed by Seller to assist Seller to fulfill any
existing, or reasonably anticipated, agreement for the sale of bandwidth
transport and related services to a third party in the Seller's ordinary course
of business. The cash proceeds received by Seller as a result of such sale
shall, together with the proceeds from the sale of Assets since the Measurement
Date, be defined as the "IRU Proceeds", provided, however, that IRU Proceeds
shall not include proceeds from the AGL Transaction or the settlement agreement
with Qwest Communications.



     5.3     No Material Contracts. Seller will not (i) enter into any agreement
that requires Seller to unconditionally pay in excess of Twenty-Five Thousand
Dollars ($25,000) in cash annually, unless such agreement is entered into to
fulfill any existing, or reasonably anticipated, agreement for the sale of
bandwidth transport and related services to a third party in the Seller's
ordinary course of business or (ii) incur any cost Seller would propose to
include in the calculation of Adjustment PP&E in excess of $50,000 without
including a representative of Buyer in the Seller Capital Allocation Committee
meeting such cost and obtaining consent of Buyer to such expenditure at that
committee meeting, which consent shall not be unreasonably withheld provided,
however, that Seller shall not be required to obtain the consent of Buyer for
the capital expenditures set forth in Schedule 5.3. Buyer agrees that the
capital expenditures (i) made by Seller during the period between the
Measurement Date and the execution of this Agreement that are of a nature
described in the definition of Adjustment PP&E, and (ii) amounts expended after
the date hereof on the capital projects set forth in Schedule 5.3, net of any
proceeds received by third parties with respect to such capital projects, shall
each be included in the calculation of Adjustment PP&E. Following the date of
this Agreement, Seller shall provide to Buyer a weekly report of all capital
expenditures approved by Seller during the preceding week.



     5.4     No Employee Related Changes. Except as permitted by Seller's
employee retention program as approved by the Bankruptcy Court, Seller will not
establish any new or materially modify any existing employee benefits or
compensation plans. Without limiting the foregoing, Seller will not materially
increase compensation or benefits nor enter into or renew any employment or
collective bargaining agreement.



     5.5     Interim Information. Between the date hereof and the Closing Date
Seller shall provide Buyer such information as Buyer may reasonably request
regarding the Seller's business.



     5.6     Employees and Employee Matters.

     (a)      Employment of Continuing Employees. All employees of Seller as of
the Closing Date referred to as a "Continuing Employee" shall be employed by
Buyer following the Closing Date at the same compensation as is disclosed on
Schedule 3.10, at their same work location (exclusive of any retention bonus).
During the period of one year following the Closing Date, Buyer shall
immediately pay to any Continuing Employee whose employment in the Business is
terminated by Buyer after the Closing Date without cause, the sum of fifteen
percent (15%) of such terminated Continuing Employee's annual base salary,
provided, however, that during the three (3) month period commencing on the
Closing Date the Buyer shall not terminate the employment of, or decrease the
compensation paid to, any Continuing Employee other than for cause.



     (b)      Recognition of Continuing Employee and Continuing Executives
Service. On and after the Closing Date, Buyer shall recognize the service of
each Continuing Employee and Continuing Executive for purposes of Buyer's
employee service recognition program, for participation and vesting under the
subsidiary 401(k) Plan, subsidiary vacation policy, the Subsidiary Welfare Plans
for Continuing Employees and Continuing Executives, and any subsidiary severance
pay policy applicable to Continuing Employees. Continuing Employees and
Continuing Executives shall not be granted credit for service with Seller for
purposes of any pension plan or post-retirement benefit plan provided by Buyer
or any of its affiliates.



     (c)      Assumption of Obligation to Pay Bonuses. Except as otherwise
expressly provided in this Agreement or the Employment Agreements (defined in
Section 7.3(f)), Continuing Employees and Continuing Executives shall not accrue
benefits under any employee benefit policies, plans, arrangements, programs,
practices, or agreements of Seller after the Closing Date. For the year in which
the Closing Date occurs, the Continuing Employees shall be paid any bonuses that
would have been payable to such employees for that year had the Continuing
Employees remained employees of Seller in accordance with the provisions of the
policy, plan, arrangement, program, or agreement under which the bonus would
have been paid (the "Seller Bonus Plan"). Seller shall pay to the Continuing
Employees that portion of any such bonus that is attributable to service during
such year on or before the Closing Date, and Buyer shall pay to the Continuing
Employees that portion of any such bonus that is attributable to service during
such year after the Closing Date in which such Continuing Employee is employed
by Buyer. In determining the amount of the bonus to be paid by Buyer in
accordance with the preceding sentence, Buyer shall establish criteria under
which the bonus will be paid consistent with that provided to similarly situated
employees in the industry.



     (d)      No Duplicate Benefits; Dependents and Beneficiaries. Nothing in
this Agreement shall cause duplicate benefits to be paid or provided to or with
respect to a Continuing Employee or Continuing Executive under any employee
benefit policies, plans, arrangements, programs, practices, or agreements.
References herein to a benefit with respect to a Continuing Employee or
Continuing Executive shall include, where applicable, benefits with respect to
any eligible dependents and beneficiaries of such Continuing Employee or
Continuing Executive under the same benefit policy, plan, arrangement, program,
practice or agreement.



     (e)      401(k) Plan.



(i)     Seller 401(k) Plan. As of the date of this Agreement, Continuing
Employees and Continuing Executives participate in the Digital Teleport, Inc.
401(k) Plan (the "Seller 401(k) Plan").



(ii)     Seller Obligations. Seller shall take all appropriate action to vest
the Continuing Employees and Continuing Executives 100% in the Seller 401(k)
Plan and to treat each Continuing Employee or Continuing Executive as a
terminated employee under the terms of such plan. Alternatively, Seller shall
terminate the Seller 401(k) Plan.



(iii)     Buyer Obligations. Buyer shall take all actions necessary and
appropriate to ensure that, as soon as possible after the Closing Date,
Subsidiary maintains or adopts a 401(k) plan which covers the Continuing
Employees and Continuing Executives with participation, vesting, elective
deferral and matching contributions similar to that provided to the participants
as the Seller 401(k) Plan, and which accepts direct rollovers from the Seller
401(k) Plan; provided, however, that the plan adopted or maintained by
Subsidiary will not include annuity payment options and no rollover or transfer
will be accepted which would cause the Subsidiary plan to be required to include
any such option.



     (f)      Welfare Plans.



(i)     Buyer shall take all action necessary and appropriate to ensure that, as
soon as possible after the Closing Date, Subsidiary maintains or adopts, as of
the Closing Date, one or more employee benefit plans, including pre-retirement
medical, health, and dental plans, for the benefit of the Continuing Employees
and Continuing Executives (the "Subsidiary Welfare Plans"). The Subsidiary
Welfare Plans shall provide as of the Closing Date pre-retirement benefits to
the Continuing Employees and Continuing Executives (and their dependents and
beneficiaries) that, in the aggregate, are comparable to the pre-retirement
benefits to which they were entitled under the corresponding employee welfare
benefit plans maintained by Seller on the Closing Date (hereinafter referred to
collectively as the "Seller Welfare Plans"). Buyer shall use its good faith best
efforts to ensure that the Subsidiary Welfare Plans contain no restrictions on
coverage for pre-existing conditions or requirements for evidence of
insurability for Continuing Employees and Continuing Executives, and that
Continuing Employees and Continuing Executives shall receive credit under the
Subsidiary Welfare Plans for co-payments and payments under deductible limits
made by them and for out-of-pocket maximums applicable to them during the plan
year of the Seller Welfare Plan in accordance with the terms of such plan. As
soon as possible as practicable after the Closing Date, Seller shall deliver to
Buyer a list of the Continuing Employees and Continuing Executives who had
credited service under a Seller Welfare Plan, together with each such Continuing
Employee's and Continuing Executive's service, co-payment amounts, and
deductible and out-of-pocket limits under such plan.



(ii)     Seller, Buyer, the Seller Welfare Plans, and the Subsidiary Welfare
Plans shall assist and cooperate with each other in the disposition of claims
made under the Seller Welfare Plans, and in providing each other with any
records, documents, or other information within its control or to which it has
access that is reasonably requested by any other as necessary or appropriate to
the disposition, settlement, or defense of such claims.



     (g)      Severance Pay.



(i)     Seller shall, prior to the Closing Date, make full payment to its
employees of all severance pay, retention bonus, and any other compensation
related to this transaction or the termination of employment of any employee
occurring prior to the Closing Date, and Buyer shall have no liability for any
such amounts.



     (h)      Vacation, Holiday and Sick Leave.



(i)     After the Closing Date, Subsidiary shall continue the vacation policy of
Seller in effect as of the date of this Agreement. Continuing Employees and
Continuing Executives shall be entitled to carry over unused vacation, and shall
be given credit under Subsidiary's vacation policy for service with Seller.
Subsidiary shall have the right to change, modify or amend the vacation policy
applicable to Continuing Employees and Continuing Executives at any time after
the Closing Date.



(ii)     After the Closing Date, Subsidiary shall continue the holiday and sick
leave policies of Seller in effect as of the date of this Agreement. Subsidiary
shall have the right to change, modify or amend the holiday or sick leave
policies applicable to Continuing Employees and Continuing Executives at any
time after the Closing Date.



 

 

ARTICLE VI
COVENANTS OF BUYER AND SELLER

     6.1     Approvals of Third Parties; Efforts.



     (a)      Upon the terms and subject to the conditions set forth in this
Agreement, each of the parties agrees to use commercially reasonable best
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement,
including, without limitation:

        (i)  the obtaining of all Government Approvals;

        (ii)  the obtaining of all other necessary consents, approvals or
waivers from other third parties;

        (iii)  the defending of any lawsuits or other legal proceedings, whether
judicial or administrative, challenging this Agreement or the consummation of
the transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other governmental entity
vacated or reversed; and

        (iv)  the execution and delivery of any additional instruments necessary
to consummate the transactions contemplated by this Agreement.



     No party to this Agreement shall consent to any voluntary delay of the
consummation of the transactions contemplated by this Agreement at the behest of
any governmental entity without the consent of the other parties to this
Agreement, which consent shall not be unreasonably withheld.



     (b)      Seller will use its commercially reasonable best efforts to cause
or obtain the satisfaction of the conditions applicable to Seller specified in
Sections 7.1 and 7.3 below.



     (c)      Buyer will use its reasonable best efforts to cause or obtain the
satisfaction of the conditions applicable to Buyer specified in Sections 7.1 and
7.2 below.



     6.2     Fees and Expenses. All costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby including, without
limitation, the fees and disbursements of counsel, financial advisors and
accountants, shall be paid by the party incurring such costs and expenses.



     6.3     Bankruptcy Court Approvals

     (a)      Bankruptcy Court Approval of Bid Procedures. Promptly following
the Execution Date (and in no event later than ten (10) Business Days
thereafter), the Seller will file a motion with the Bankruptcy Court requesting
the entry of the Bid Procedures Order (the "Bid Procedure Motion"):

       (i)  fixing the time, date, and location of a hearing (the "Approval
Hearing") to approve Seller's consummation of this Agreement,

       (ii)  fixing the time and date of an auction (the "Auction") to be held
at the offices of Sonnenschein, Nath & Rosenthal at which higher and better
offers may be presented to the Seller,

       (iii)  providing that if

(A)  Seller receives from a third party (other than Buyer) a higher and better
offer at the Auction, as determined by Seller (after consultation with the
Committee), and the transaction to sell the Assets to the such third party
("Overbidder") is subsequently consummated, or

(B)  a plan of liquidation or plan of reorganization regarding Seller is
subsequently confirmed by the Bankruptcy Court and such plan confirmation is not
sought by Seller due to:

(a)  Buyer's inability or unwillingness to fulfill its obligation to close the
transaction contemplated herein;

(b)  Buyer's breach or

(c)  the inability to get required Governmental Approvals ("Seller Plan"),

then this Agreement shall terminate pursuant to Section 8.2 and Buyer shall be
entitled to a flat fee (not dependent on amounts actually expended or incurred
by Buyer) in cash or other immediately available funds in the amount of Seven
Hundred Thousand Dollars and No Cents ($700,000) (the "Break-Up Fee"), payable
at the time specified in Section 8.2 hereof,

       (iv)  providing that no prospective purchaser will be permitted to bid at
the Auction unless:

(A)  such prospective purchaser has been deemed "financially qualified" by
Seller,

(B)  such prospective purchaser shall have executed and delivered an asset
purchase agreement substantially similar to this Agreement, and

(C)  such prospective purchaser has delivered a deposit into escrow not less
than the amount of the Escrow Funds,

       (v)  providing that no prospective purchaser who bids for the Assets at
Auction shall be entitled to purchase the Assets unless such prospective
purchaser offers to purchase the Assets for consideration which is at least
Eight Hundred Thousand Dollars and No Cents ($800,000) (the "Initial Overbid")
greater than the consideration set forth in this Agreement (including all cash,
non-cash consideration and assumed liabilities) and otherwise on terms at least
as favorable to the Seller as those set forth in this Agreement, and

       (vi)  providing that:

(A)  after the Initial Overbid, all further overbids must be in increments of at
least One Hundred Thousand Dollars and No Cents ($100,000),

(B)  should overbidding take place, the Buyer shall have the right, but not the
obligation, to participate in the overbidding and to be approved as the
Overbidder at the Approval Hearing based upon any such overbid,

(C)  should an Overbidder be approved at the hearing on the motion filed with
the Bankruptcy Court requesting entry of the Sale Order ("Sale Motion"), Buyer
shall, upon its receipt of the Break-Up Fee, deliver to such approved Overbidder
all third party reports and studies resulting from Buyer's due diligence
investigations, and

(D)  until the closing of a transaction for the sale of the Assets to Buyer or
the sale of the Assets to the Overbidder, all bids submitted at the Auction must
be held open for acceptance by Seller and a subsequent sale of the Assets
pursuant to such bid,

       (vii)  providing that Buyer shall not be entitled to any right to match
the bid of the Overbidder, and

       (viii)  approving the form, manner, scope, and substance of notice
regarding the proposed sale and Auction, including overbid procedures.



     (b)      Bankruptcy Court Approval of Sale Order. As soon as practicable
following the conclusion of the Auction, Seller shall file with the Bankruptcy
Court the Sale Motion.



     (c)      Notifications. Seller will in accordance with Applicable Law
provide notice to claimants who may have claims against Seller.



ARTICLE VII
CONDITIONS TO THE OBLIGATIONS OF THE PARTIES



     7.1     Conditions to Each Party's Obligations. The respective obligations
of each party to effect the transactions contemplated by this Agreement shall be
subject to the fulfillment on or prior to the Closing Date of the following
conditions:



     (a)     No Order Preventing Transactions. No court or other governmental
entity having jurisdiction over Seller or Buyer, or any of their respective
subsidiaries, shall have enacted, issued, promulgated, enforced or entered any
law, rule, regulation, executive order, decree, injunction or other order
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making the transactions contemplated by this Agreement illegal.



     (b)     Entry of Orders. The form and the substance of the Bid Procedure
Motion and the Sale Motion shall have been approved by Buyer, and the Bankruptcy
Court shall have entered the Bid Procedure Order and the Sale Order without
reducing the amount of the Break-Up Fee as specified in Section 6.3, or
otherwise materially altering, amending or modifying the Bid Procedure Order or
Sale Order in a manner materially adverse to Buyer.



     (c)     Regulatory Approvals. The parties shall have received all required
Regulatory Approvals.



     7.2     Conditions to Obligation of Seller. The obligation of Seller to
effect the transactions contemplated by this Agreement shall be subject to the
fulfillment on or prior to the Closing Date of the condition that Buyer shall
have performed in all material respects each of its covenants and agreements
contained in this Agreement required to be performed on or prior to the Closing
Date, including payment of the Purchase Price, and each of the representations
and warranties of Buyer contained in this Agreement shall be true and correct in
all material respects on and as of the Closing Date as if made on and as of such
date.



     7.3     Conditions to Obligations of Buyer. The obligations of Buyer to
effect the transactions contemplated by this Agreement shall be subject to the
fulfillment on or prior to the Closing Date of the following additional
conditions:



     (a)     Performance of Obligations; Representations and Warranties. Seller
shall have performed in all material respects each of its covenants and
agreements contained in this Agreement required to be performed on or prior to
the Closing Date, and each of the representations and warranties of Seller
contained in this Agreement shall be true and correct in all material respects
on and as of the Closing Date as if made on and as of such date.



     (b)     Transfer and Assumption Documents. Seller shall convey title to
Buyer to the Assets and Buyer shall assume the Assumed Liabilities by executing
documents substantially in the form set forth on Exhibit B attached hereto.



     (c)     Other Closing Documents. Seller shall deliver lien releases from
the liens filed by KLT on the Assets, and such other documents as Buyer may
reasonably request at Closing.



     (d)     Cure Costs. Seller shall have delivered to Buyer evidence
reasonably satisfactory to Buyer that all Cure Costs (not including the
$1,000,000 Closing Adjustment for MoDOT Leased Bandwidth Cure Cost) less than
Three Million Dollars ($3,000,000) (or to the extent Cure Costs exceed Four
Million Dollars ($4,000,000) and Seller agrees to pay such Cure Costs then
evidence for all Cure Costs assumed by Seller) have been paid or will be paid by
Seller.



     (e)     Network Operations Center. Buyer and KLT shall have executed a
lease with respect to the Network Operations Center in a form reasonably
satisfactory to Buyer.

     (f)     Employment Agreements. Buyer and each of the persons listed on
Schedule 7.3(f)(1) ("Continuing Executives") hereof shall enter into employment
agreements substantially in the form attached hereto as Exhibit 7.3(f)(2)
("Employment Agreements").

ARTICLE VIII
TERMINATION, AMENDMENT, AND WAIVER



     8.1     Termination. This Agreement may be terminated in writing at any
time prior to the Closing Date:



     (a)     By Buyer, if:

        (i)     the Closing does not occur within forty-five (45) days after the
later of:

               (A)     the date of entry of a final and nonappealable Sale
Order, or

               (B)     the date that all Governmental Approvals have been
obtained, and such failure to close is not due to a breach by Buyer, or

        (ii)    any condition to Closing has not been waived or satisfied by
July 15, 2003, and such failure is not due to Buyer's breach of this Agreement.

        (iii)   any Material Adverse Change shall occur.



     (b)     By Seller, if:

        (i)     the Closing does not occur within forty-five (45) days after the
later of:

               (A)     the date of entry of a final and nonappealable Sale
Order, or

               (B)     the date that all Governmental Approvals have been
obtained, and such failure is not due to a breach by Seller, or

        (ii)    any condition to Closing has not been waived or satisfied by
July 15, 2003, and such failure is not due to Seller's breach of this Agreement.



     (c)     By Buyer or Seller if, before the Closing Date,

        (i)     the other party is in material breach of any representations,
warranty, covenant or agreement contained herein and has not cured the same
within 15 days written notice of such breach, or

        (ii)    Seller notifies Buyer that the total Cure Costs (not including
MoDOT Leased Cure Costs) are expected to exceed Four Million Dollars
($4,000,000) and neither Party elects to pay such amount in excess of
$4,000,000.



     8.2     Overbid Termination.

     (a)     If either

             (i)     a transaction to sell the Assets to an Overbidder is
consummated or

             (ii)     a Seller Plan is confirmed by the Bankruptcy Court, then

                    (A)     this Agreement shall without further action by
either party terminate,

                    (B)     Escrow Agent shall immediately deliver to Buyer the
Escrow Funds, and

                    (C)     Buyer shall be entitled to the Break-Up Fee to the
extent payable under Section 6.3(a)(iii) hereof.



     (b)     In the event this Agreement is terminated pursuant to this Section
8.2, Buyer shall be entitled to the Break-Up Fee to the extent payable under
Section 6.3(a)(iii) hereof as liquidated damages and as Buyer's sole remedy in
respect of such termination. The Break-Up Fee shall become due and payable upon
the earlier to occur of:

             (i)     the consummation of the sale of the Assets to the
Overbidder,

             (ii)    confirmation of a Seller Plan, or

             (iii)    such other date as may be fixed by order of the Bankruptcy
Court.



     8.3     Liability if Agreement Terminated. Termination of this Agreement
shall not relieve any party of any liability for breaches of this Agreement
prior to the date of termination.

ARTICLE IX
GENERAL PROVISIONS



     9.1     Survival of Representations and Warranties; Indemnification.

     (a)     Liability of Seller for the representations and warranties made as
of the Closing Date as set forth in this Agreement or in any schedule, exhibit
or instrument delivered pursuant to this Agreement by Seller shall survive for a
period of one hundred eighty (180) days following the Closing Date. Seller
agrees to indemnify Buyer against any loss incurred as a result of Seller's
material breach of any of those representations and warranties; provided,
however, that:

             (i)  Buyer shall be required to notify Seller of any such breaches
within one hundred eighty (180) days following the Closing Date;

             (ii)  Seller's obligation to indemnify shall be limited to the
lesser of Buyer's actual loss or the amount of the Escrow Funds not previously
paid to Seller, and

            (iii)  Buyer shall not be entitled to claim indemnification for any
actual loss less than $10,000 per occurrence provided, however, that Buyer shall
make no such indemnification claim unless such claims in excess of $10,000
exceed $100,000 in the aggregate.



     (b)     Notwithstanding anything to the contrary contained in this
Agreement, the Buyer, Parent and the Seller acknowledge and agree:

             (i)  that the Escrow Account is the sole source of funding for any
claims for indemnification by Buyer or Parent pursuant to this Agreement, and

             (ii)  that once any funds have been released out of the Escrow
Account to the Seller as expressly contemplated by this Agreement, such funds
shall cease to be subject to any claims for indemnification by Buyer or Parent
pursuant to this Agreement or the Escrow Agreement.



     (c)     Each of Buyer and Seller shall provide prompt written notice to the
other Party upon learning of either Party's breach of a representation, warranty
or covenant contained herein.



     9.2     Expenses. Each party shall pay its own expenses incident to this
Agreement and the transactions hereby contemplated. In the event of any
litigation between the parties arising out of this Agreement, the prevailing
party shall be entitled to recover from the other party its court costs and
reasonable attorneys' fees and expenses at the trial and all appellate levels.



     9.3     Notices. Any notice, communication, request, reply or advice
hereunder (a "Notice") must be in writing and shall be delivered by reputable
overnight commercial courier service or hand delivery. Notice so given shall be
effective when delivered on a Business Day before 5 p.m. Refusal of delivery
shall be deemed to be receipt. Notice given in any other manner shall be
effective when received by the party to whom it is given. For purposes of
Notice, the addresses of the parties shall be as follows:



If to Seller:

Digital Teleport, Inc.

 

Attn: Paul Pierron, President

 

14567 N. Outer Forty Road

 

Chesterfield, MO 63017

   

With a copy to:

Sidley Austin Brown & Wood

 

Attn: Shalom Kohn

 

787 Seventh Ave.

 

New York, NY 10019

   

And a copy to:

Digital Teleport, Inc.

 

Attn: Daniel Davis, Sr. V.P. and General Counsel

 

14567 N. Outer Forty Road

 

Chesterfield, MO 63017

   

If to Buyer:

CenturyTel, Inc.

 

Attn: R. Stewart Ewing, Jr., Executive V.P. and CFO

 

100 CenturyTel Drive

 

Monroe, LA 71203

   

And a copy to:

CenturyTel, Inc.

 

Attn: Stacey W. Goff

 

100 CenturyTel Drive

 

Monroe, LA 71203



     9.4     Section and Other Headings. Section or other headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.



     9.5     Schedules and Exhibits. Each schedule and exhibit attached hereto
shall be deemed to be a part of this Agreement to the same extent as if set
forth verbatim in the body of this Agreement.



     9.6     Enforcement. The laws of the State of Missouri shall govern the
interpretation, validity, performance and enforcement of this Agreement, without
reference to any conflict of law or choice of law provisions therein. If any
provision of this Agreement should be held to be invalid or unenforceable, the
validity and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.



     9.7     Parties; No Third Party Beneficiaries. This Agreement shall be
binding upon and enforceable against, and shall inure solely to the benefit of,
the parties hereto and their respective successors and assigns. Nothing herein
shall confer any rights or remedies to any person or entity which is not a party
hereto.



     9.8     Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.



     9.9     Facsimile Signature. This Agreement may be executed and accepted by
facsimile signature and any such signature shall be of the same force and effect
as an original signature.



     9.10    Further Assurances. Seller will execute such further documentation
or take such further actions as Buyer may reasonably request to effectuate the
transfer of the Assets and implement this Agreement.



     9.11    WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY DISPUTE RELATED IN ANY WAY TO
BUYER'S BID OR THIS AGREEMENT.



     9.12    Exclusive Jurisdiction. Without limiting any party's right to
appeal any order of the Bankruptcy Court, (a) the Bankruptcy Court shall retain
exclusive jurisdiction to enforce the terms of this Agreement and to decide any
claims or disputes which may arise or result from, or be connected with, this
Agreement, any breach or default hereunder, or the transactions contemplated
hereby, and (b) any and all claims, actions, causes of action, suits and
Proceedings related to the foregoing shall be filed and maintained only in the
Bankruptcy Court, and the parties hereby consent to and submit to the
jurisdiction and venue of the Bankruptcy Court and shall receive notices at such
locations as indicated in Section 9.3 hereof.



 

[remainder of page blank]



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.



CENTURYTEL, INC.


By:  /s/Stacey W. Goff
Name:  Stacy W. Goff
Title:  Vice President

 

CENTURYTEL FIBER COMPANY II, LLC


By:  /s/Stacey W. Goff
Name:  Stacy W. Goff
Title:  Vice President


SELLER

DIGITAL TELEPORT, INC.


By:  /s/Paul Pierron
Name:  Paul Pierron
Title:  President and CEO

 